         Case 1:19-cv-07136-LLS Document 164 Filed 06/11/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN                   No. 19-cv-7136 (LLS)
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

         v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


              SEVENTH JOINT STIPULATION AND [PROPOSED] ORDER
                    MODIFYING CASE SCHEDULING ORDER

       Plaintiffs American Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth

Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox Television

Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal

Television LLC, and Open 4 Business Productions, LLC (“Plaintiffs”), and Defendants David R.

Goodfriend and Sports Fans Coalition NY, Inc. (“Defendants”), by and through their counsel,

respectfully submit this Seventh Joint Stipulation and Proposed Order Modifying the Scheduling

Order in the above-captioned matter.

       On January 31, 2020, this Court entered an initial Scheduling Order with deadlines set

through the close of expert discovery on September 11, 2020. At the parties’ joint request, this

Court on May 12, 2020 entered an Order modifying the case schedule by extending the existing
         Case 1:19-cv-07136-LLS Document 164 Filed 06/11/21 Page 2 of 4




deadlines by eight weeks. On July 6, 2020, September 3, 2020, and November 13, 2020, the Court

entered additional Orders modifying the case schedule by extending the existing deadlines by

approximately eight weeks each time. On January 25, 2021, the Court entered another Order

modifying the case schedule by extending the existing deadlines by approximately four weeks. On

March 25, 2021, the Court entered another Order modifying the case schedule by about two weeks.

       The parties now request a two-week extension to the motions objecting to the reliability of

an expert’s proposed testimony under Rule 702 under the Federal Rules of Evidence. The parties

have been diligently working on completing summary judgment briefing. Counsel for the parties

have conferred about the effect of these circumstances upon the case’s schedule. This is the

seventh time the parties have sought an extension or modification to the case schedule.

       IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, that the

following deadlines are extended pursuant to the table below:

             Event                     Current Deadline                  New Deadline

 Summary judgment replies          Thursday, June 17, 2021       Unchanged

 Motions objecting to the
 reliability of an expert’s
 proposed testimony under          Thursday, June 17, 2021       Thursday, July 1, 2021
 Rule 702 of the Federal Rules
 of Evidence

 Oppositions to motions
 objecting to the reliability of
 such experts’ proposed            Thursday, July 8, 2021        Thursday, July 22, 2021
 testimony under Rule 702 of
 the Federal Rules of Evidence

 Replies in support of motions
 objecting to the reliability of
 such experts’ proposed            Thursday, July 22, 2021       Thursday, August 5, 2021
 testimony under Rule 702 of
 the Federal Rules of Evidence




                                                2
        Case 1:19-cv-07136-LLS Document 164 Filed 06/11/21 Page 3 of 4




Plaintiffs will initiate the
pretrial order materials process
                                     Thursday, June 17, 2021     Unchanged
to Defendants pursuant to the
Court’s Individual Practices

Parties’ submission of a pre-
trial order in a form
conforming with the Court’s
instructions together with trial
briefs and either (1) proposed
                                     Thursday, August 19, 2021   Unchanged
findings of fact and
conclusions of law for a non-
jury-trial; or (2) proposed voir
dire questions and proposed
jury instructions for a jury trial

Final Pretrial Conference            Thursday, September 16,     Unchanged
                                     2021, at 3 p.m.




                                                 3
       Case 1:19-cv-07136-LLS Document 164 Filed 06/11/21 Page 4 of 4




Dated: June 11, 2021                               Respectfully submitted,


/s/ R. David Hosp                                  /s/ Gerson A. Zweifach
R. David Hosp                                      Gerson A. Zweifach
Mark S. Puzella (pro hac vice)                     Thomas G. Hentoff (pro hac vice)
Sheryl Koval Garko (pro hac vice)                  Joseph M. Terry (pro hac vice)
Caroline Koo Simons                                Tian Huang (pro hac vice)
Laura B. Najemy (pro hac vice)                     Jean Ralph Fleurmont (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                 Angelica H. Nguyen
222 Berkeley Street, Suite 2000                    WILLIAMS & CONNOLLY LLP
Boston, MA 02116                                   725 Twelfth Street, N.W.
Tel: (617) 880-1800                                Washington, DC. 20005
dhosp@orrick.com
mpuzella@orrick.com                                650 Fifth Avenue
sgarko@orrick.com                                  Suite 1500
csimons@orrick.com                                 New York, NY 10019
lnajemy@orrick.com
                                                   Tel: (202) 434-5000
Elizabeth E. Brenckman                             gzweifach@wc.com
Lindsay Rindskopf                                  thentoff@wc.com
ORRICK, HERRINGTON & SUTCLIFFE LLP                 jterry@wc.com
51 West 52nd Street                                thuang@wc.com
New York, NY 10019                                 jfleurmont@wc.com
Tel: (212) 506-5000                                anguyen@wc.com
ebrenckman@orrick.com
lrindskopf@orrick.com                              Attorneys for All Plaintiffs

Mitchell L. Stoltz                                 Paul D. Clement (pro hac vice)
Electronic Frontier Foundation                     Erin E. Murphy (pro hac vice)
815 Eddy Street                                    KIRKLAND & ELLIS LLP
San Francisco, CA 94109                            1301 Pennsylvania Avenue, NW
Tel: (415) 436-9333                                Washington, DC 20004
mitch@eff.org
                                                   Tel: (202) 389-5000
Attorneys for Defendants David R. Goodfriend       paul.clement@kirkland.com
and Sports Fans Coalition NY, Inc.                 erin.murphy@kirkland.com

                                                   Attorneys for Plaintiffs Fox Television
On this ____ day of June, 2021,                    Stations, LLC and Fox Broadcasting
                                                   Company, LLC
Approved By:

________________________________
The Honorable Louis L. Stanton
United States District Judge



                                               4
